Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In each of independent claims 1 and 6, the phrase “extracting…ether for the biological material…” is grammatically confusing and incomplete, “ether for dissolving the biological material…” is suggested.
	In each of claims 3 and 8, “less than a saturation amount” is vague and ambiguous as to whether the amount of auxiliary solvent is in an amount equal to or less than a saturation amount of the liquefied dimethyl ether solution.
In claim 5, “relative to dimethyl ether” is vague and indefinite as to whether this refers to the liquefied dimethyl ether introduced in independent claim 1.
Also in claim 11, “natural properties” is vague and unclear in scope, as to what combination of plural properties is encompassed or as to what property criteria constitutes “natural”.
In claim 13, it is unclear whether the recitation of “cell wall components” is referring back to the “cell tissue” recited in independent claim 11.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Caulfield et al PGPUBS Document US 2017/0183377 (Caulfield). Referenced paragraph numbers of the Specification of Caulfield and other PGPUBS Documents applied in this Office Action are indicated by “[ ]” symbols. For each of independent claims 1 and 6, and dependent claim 2, Caulfield discloses a method of producing an extract of an animal-derived or plant-derived biological material [0003, 0011-0013], by:
extracting one or more protein, lipid-soluble and/or other biological material components, using liquefied dimethyl ether to extract the biological material to obtain a liquefied solution including the component(s) (all disclosed in paragraphs [0003, 0011-0013, 0017-0020, 0026, 0027 “one preferred compressed liquefied gas solvent is dimethyl ether”, 0030 and 0050]) ;
separating the solution from the biological material [0014-0016, 0025, 0026, 0032-0039]; and
volatizing or separating of the liquefied dimethyl ether from the solution to obtain an extraction residue, such as by distillation [0016, 0035, 0036, 0039-0041].
For claim 2, Caulfield further discloses: the extract including lipids, as well as residual, extracted, water or moisture [0012-0014, 0027, 0028].
s 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kanda et al PGPUBS Document US 2017/0022448 (Kanda). 
For each of independent claims 1 and 6, and dependent claim 2, Kanda discloses a method of producing an extract of an animal-derived or plant-derived biological material [0009-0012, 0022-0023], by:
extracting one or more protein, lipid-soluble and/or biological material components, using liquefied dimethyl ether to extract the biological material to obtain an, aqueous, liquefied solution including the component(s) (all disclosed in paragraphs [0009-0012, 0022, 0023, 0028]) ;
separating the solution from the biological material [0023-0025, 0028, 0029 ]; and
volatizing or separating of the liquefied dimethyl ether from the solution to obtain an extraction residue, such as by distillation [0023, 0028-0031, 0039].
For claim 2, Kanda further discloses: the extract including lipids, as well as at least one lipid-soluble compound, specifically astaxanthin and other carotenoids [0018, 0026, 0041].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caulfield et al PGPUBS Document US 2017/0183377 (Caulfield) in view of Avgousti et al PGPUBS Document US 2013/0046105 (Avgousti). Referenced paragraph numbers of the Specification of Caulfield and other PGPUBS Documents applied in this Office Action are indicated by “[ ]” symbols.
For claims 3-5 , 8 and 9, Caulfield further discloses a co-solvent or “auxiliary solvent” such as an alcohol or specifically methanol or ethanol, employed with the liquefied dimethyl ether for producing the extract, however is silent as to the amount of such auxiliary solvent [0020 and 0026]. 
These claims differ by requiring the amount of co-solvent employed being equal to or less than a saturation amount, or specifically less than 7% by mass relative to the liquefied dimethyl ether for claim 9. Avgousti teaches solvent extraction of lipids by liquefied solvents, such as supercritical solvents, or solvents otherwise employed under elevated pressure, and optionally with addition of cosolvents or additional amounts in unspecified relatively small amounts so as to not be deleterious to the process, and to not separately solubilize undesirable components from the material being extracted, thus inherently in amounts less than a saturation amount (see [0208-0211] regarding employment of solvents with cosolvents and [0099-0108] regarding the overall extraction process. 

It would have been obvious to one of ordinary skill in the solvent extraction arts to have practiced the Caulfield process by employing the one or more disclosed cosolvents or auxiliary solvents in relatively small amounts inherently equal to or less than a saturation amount, as taught by Avgousti, so as to not be deleterious to the process, and to not separately solubilize undesirable components from the material being extracted.
For claim 4, Caulfield teaches auxiliary solvent specifically being an alcohol [0020, 0026].
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al PGPUBS Document US 2017/0022448 (Kanda) in view of Caulfield et al PGPUBS Document US 2017/0183377 (Caulfield) and Xu et al PGPUBS Document US 2016/0331699 (Xu). For claim 11, Kanda discloses a method of producing an extract of an animal-derived or plant-derived biological material [0009-0012, 0022-0023], by:
extracting one or more protein, lipid-soluble and/or biological material components, using liquefied dimethyl ether to extract the biological material to obtain 
the extraction residue comprising at least one lipid-soluble compound, specifically astaxanthin and other carotenoids [0018, 0026, 0041].
Claim 11 differs by requiring the lipid-soluble compound having a property that changes by any of denaturation, pyrosis or hydrolysis, wherein the cell tissue in the extraction residue keeps natural properties, Kanda being silent regarding properties of the lipid-soluble compound. 
Caulfield teaches extracting one or more protein, lipid-soluble and/or other biological material components, using liquefied dimethyl ether to extract the biological material to obtain a liquefied solution including the component(s) (all disclosed in paragraphs [0003, 0011-0013, 0017-0020, 0026, 0027 “one preferred compressed liquefied gas solvent is dimethyl ether”, 0030 and 0050]) ; 
and additionally, the solvent being mixed with auxiliary solvent specifically being an alcohol [0020, 0026, 0050], with plant material being extracted optionally comprising carrots, so as to inherently extract carotenes [0050].
Xu teaches solvent extraction of astaxanthin and other carotenoids from a plant material biomass with an alcohol-based solvent mixture, so that the carotenoids and astaxanthin maintain or keep the natural high biological activity property and stability [0050, 0051, 0073]. Xu also teaches that carotenoids and particularly astaxanthin are subject to protein denaturation by heating [0014, 0051], with the extraction optionally carried out at a relatively low temperature of about 25 degrees C [0066-0069].

For claim 12, Xu also discloses the solvent extraction utilizing a solvent to water ratio of about 10:1, thus the extraction residue having a water content equal to about 10% by mass.
For claim 13, carrots or similar plant material yielding carotenes, as taught by Caulfield and Xu have the inherent property of including cellulosic cell wall material, as suggested by Xu in the teaching of an extract product containing “modified starch” with the astaxanthin [0051]. Also, see Caulfield regarding obtaining of a residue having 10% or less mass of water [0028, 0029].
		ALLOWABLE SUBJECT MATTER
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 7 would distinguish over all of the applied prior art and prior art made of record, in view of the further recitation of the method further comprising decomposing a nucleic acid component included in the extraction residue using a nuclease. Caulfield teaches to obtain purified, thus non-denatured nucleic acid-components in the form of proteins 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art is made of record concerning extracting of specific plant and animal-derived biomass of proteins, lipids and other constituents using liquefied dimethyl ether.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
01/18/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778